DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiments according to claims 1-11 and 13-18 and figures 2-2, 3-3 and 2-4 in the reply filed on 3/25/2022 is acknowledged. Applicant states that claims 1-5, 7-10, 13-15, 17 and 18 read on the elected invention and figures. Claims 7 and 13 are directed to the non-elected embodiment according to figure 4 and are thus withdrawn from examination. That is, the only embodiment showing an inkjet nozzle that is disposed independently of the plasma ejection port is that of figure 4, and Applicant has elected the alternative embodiment according to figure 2-4 for examination. Thus, claim 13 is withdrawn, and claims 14, 15, 17 and 18, which depend from claim 13 are also withdrawn. 
Further, figure 4 is the only embodiment showing the charging of the print target media via a charging roller 34, but because the embodiment according to figure 4 has not been elected, claim 7 is also withdrawn from examination. 
 
Claim Objections
Claim 4 is objected to because of the following informalities:  “Each color” and “each head” lack antecedent basis.  lacks antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein “an inkjet nozzle that moves on a printing surface of a target base printing material…” However, it does not seem possible that a nozzle moves on a printing surface but rather 
Because all other claims depend from claim 1, they are also rejected on this basis. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the inkjet printing device is for multi-color printing, a head with the inkjet nozzle is provided as an inkjet nozzle assigned to each color, and the plasma ejection port is provided on each head.” However, it does not seem that a single head with a single nozzle can be provided as an inkjet nozzle assigned to each color. In other words, the claim seems to recite that there is only a single head with a single nozzle but also that the single head and single nozzle are somehow simultaneously multiple heads and multiple nozzles. Appropriate correction is required.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the claim recites both that 1) the “inkjet nozzle that moves…in a direction perpendicular to a moving direction of the target base material” and that 2) the plasma ejection port and the electron beam irradiation part are downstream of the nozzle. It seems these two recitations cannot be directed to the same arrangement. That is, the movement of the nozzle would seem to be directed to a serial printer (fig. 2-1) while the downstream arrangement of treatment units would seem to be directed exclusively to a line printer (figs. 2-2 to 2-4). It does not seem that the recording head of a line printer moves relative to the print medium, and from what Examiner can tell, the serial arrangement according to figure 2-1 does not disclose treatment units downstream of the nozzle. Thus, it seems the claim is directed to two different arrangements with mutually exclusive configurations, and one of skill in the art would not be enabled to make or use the claimed invention. 
Because all other claim depend from claim 1, they are also rejected. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cofler (2009/0207224) in view of Lapin (2018/0022947).

	Regarding claim 1, Cofler teaches an inkjet printing device comprising:
	an inkjet nozzle (fig. 3, item 140C) that moves on a printing surface (fig. 3, item 108) of a target base printing material in a direction (fig. 1C, direction 146) perpendicular to a moving direction of the target base material (fig. 1C, direction 118) and parallel with the printing surface of the target base printing material (see fig. 3);
	a plasma ejection port (fig. 3, item 156B) disposed downstream of the inkjet nozzle in the moving direction of the target base printing material (see fig. 3, note that the moving direction is being defined downward on the page), for treating the printing surface of the target base printing material with plasma ([0018]); and
	an UV irradiation part (fig. 3, item 150A) disposed downstream of the plasma ejection port in the moving direction of the target base printing material (see fig. 3), for treating the printing surface of the target base printing material with UV irradiation ([0018]-[0021]). 
 	Cofler teaches a UV irradiation part instead of an electron beam irradiation part. Lapin teaches wherein employing electron beam irradiatable inks instead of UV 

 	Regarding claim 2, Cofler in view of Lapin teaches the inkjet printing device according to claim 1, wherein the inkjet nozzle and the plasma ejection port are integrated to constitute an inkjet printing part (Cofler, see fig. 3, item 164). 	Regarding claim 3, Cofler in view of Lapin teaches the inkjet printing device according to claim 2, wherein a head equipped with at least one of the inkjet nozzles has the plasma ejection port (Cofler, fig. 3, Note that unlabeled head mounts both the nozzles 144 and the plasma ejection ports on the bottom of items 156). 	Regarding claim 4, Cofler in view of Lapin teaches the inkjet printing device according to claim 2, wherein the inkjet printing device is for multi-color printing, a head with the inkjet nozzle is provided as an inkjet nozzle assigned to each color, and the plasma ejection port is provided on each head (Cofler, [0035], see fig. 3, Note that plasma ejector 156B is provided on head 140C, and plasma ejector 156A is provided on head 140B). 	Regarding claim 5, Cofler in view of Lapin teaches the inkjet printing device according to claim 2, wherein an opening part of the plasma ejection port is oriented facing away from the printing surface of the target base printing material (Cofler, see fig. 3, Note that this could mean almost anything. Here, when there is no target base material present below the assembly, the plasma ejection port can be said to be “oriented facing away” from a previous or a next target base printing material). 	Regarding claim 8, Cofler in view of Lapin teaches the inkjet printing device according to claim 2, having a cover for covering the plasma ejection port (Cofler, fig. 3, Note that this limitation can mean almost anything. Here, carriage 164 covers the upper and side exteriors of the printheads and the plasma ejectors. Because the plasma ejection ports are part of the plasma ejectors, the plasma ejection ports are part of the plasma ejectors, the ports can also be said to be covered. Note that the manner or direction of the covering has not been recited).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853